Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 27, 2004 by and among PLAYTEX PRODUCTS, INC., a Delaware corporation
(“Borrower”), the other Credit Parties signatory hereto, GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE
Capital”), for itself as a Lender and as Agent, and the Requisite Lenders
signatory hereto.  Unless otherwise specified herein, capitalized terms used in
this Amendment shall have the meanings ascribed to them in Annex A to the Credit
Agreement (as hereinafter defined), as amended hereby.

 

R E C I T A L S:

 

WHEREAS, Borrower, the other Credit Parties, the Agent and the Lenders entered
into that certain Credit Agreement, dated as of February 19, 2004 (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Credit Agreement”); and

 

WHEREAS, the parties to the Credit Agreement have agreed to amend the Credit
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1                                          DEFINITIONS.  AS USED IN THIS
AMENDMENT,


 

“Effective Date (Note Repurchases)” has the meaning ascribed to it in Section 6
of this Amendment.

 

“Effective Date (Woolite Sale)” has the meaning ascribed to it in Section 7 of
this Amendment.

 


2                                          AMENDMENTS (NOTE REPURCHASES).  FROM
AND AFTER THE EFFECTIVE DATE (NOTE REPURCHASES), THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)                                  SECTION 3.5 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORD “AND” AT THE END OF CLAUSE (C) THEREOF, BY
REPLACING THE PERIOD AT THE END OF CLAUSE (D) THEREOF WITH THE PHRASE “; AND”,
AND BY ADDING A NEW CLAUSE (E) THERETO, WHICH SHALL READ IN ITS ENTIRETY AS
FOLLOWS:


 

“(e)                            the Credit Parties may make Permitted Note
Repurchases.”

 


(B)                                 SECTION 3.18 OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

--------------------------------------------------------------------------------


 

“3.18                     Prepayments of Other Indebtedness.  No Credit Party
shall, directly or indirectly, voluntarily purchase, redeem, defease or prepay
any principal of, premium, if any, interest or other amount payable in respect
of any Indebtedness, other than (i) the Obligations, (ii) intercompany
Indebtedness reflecting amounts owing to Borrower or any Guarantor, and
(iii) Indebtedness incurred under or pursuant to one or more Senior Secured Note
Documents or Senior Subordinated Note Documents by making Permitted Note
Repurchases.”

 


(C)                                  SECTION 5.11(B) OF THE CREDIT AGREEMENT IS
AMENDED BY AMENDING AND RESTATING THE FIRST SENTENCE THEREOF TO READ IN ITS
ENTIRETY AS FOLLOWS:


 

“Borrower shall utilize the proceeds of the Loans solely for the Refinancing
(and to pay any related transaction expenses), for Permitted Note Repurchases
and for the financing of Borrower’s and its Subsidiaries’ ordinary working
capital and general corporate needs.”

 


3                                          AMENDMENTS TO ANNEX A TO THE CREDIT
AGREEMENT (NOTE REPURCHASES).  FROM AND AFTER THE EFFECTIVE DATE (NOTE
REPURCHASES), ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING DEFINITION TO ANNEX A TO THE CREDIT AGREEMENT IN ITS APPROPRIATE
ALPHABETICAL ORDER:


 

“Permitted Note Repurchases” means one or more repurchases, redemptions,
prepayments, defeasances or other acquisitions for value of all or any portion
of the outstanding Senior Secured Notes or Senior Subordinated Notes (including,
without limitation, in each case, payment of any premium, interest and expenses
in connection therewith) (each, a “Note Repurchase” and collectively, the “Note
Repurchases”) as long as Borrower shall have delivered to Agent (i) at least
five (5) days but not more than ninety (90) days prior to such Note Repurchase,
projections, in form and substance reasonably satisfactory to Agent and taking
into account all such Note Repurchases and related borrowings under this
Agreement made or to be made during the 90-day period commencing on the date of
the delivery of such projections, which demonstrate that Borrowing Availability
shall be at least $15,000,000 at all times during the 12-month period commencing
on the date of the delivery of such projections and (ii) on or prior to the date
of each such Note Repurchase, an officer’s certificate certifying that no
Default or Event of Default exists at the time of each such Note Repurchase (or
would occur as a result thereof).

 


4                                          AMENDMENTS (WOOLITE SALE).  FROM AND
AFTER THE EFFECTIVE DATE (WOOLITE SALE), THE CREDIT AGREEMENT IS HEREBY AMENDED
AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


(A)                                  SECTION 1.5(B) OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING AT THE END THEREOF THE FOLLOWING SENTENCE:


 

“Notwithstanding the foregoing, this Section 1.5(b) shall not apply to the
proceeds of the Woolite Sale.”

 


(B)                                 SECTION 2.2(B) OF THE CREDIT AGREEMENT IS
AMENDED BY ADDING AT THE END THEREOF THE FOLLOWING SENTENCE:


 

“Notwithstanding the foregoing, this Section 2.2(b) shall not apply to any
insurance proceeds required to be paid to the Buyer (as defined in the Woolite
Asset Purchase Agreement) pursuant to Section 5.14 of the Woolite Asset Purchase
Agreement.”

 


(C)                                  SECTION 3.2(B) OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(b)                           No Negative Pledges.  The Credit Parties shall
not and shall not cause or permit their Subsidiaries to directly or indirectly
enter into or assume any agreement (other than the Loan Documents and other than
as provided in (x) the Senior Subordinated Note Documents and Senior Secured
Note Documents, each as in effect on the Closing Date, (y) any purchase money
mortgages evidencing purchase money Liens or Capital Leases permitted hereunder
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby) and (z) Section 5.1(c) of the Woolite Asset
Purchase Agreement) prohibiting the creation or assumption of any Lien upon its
properties or assets, whether now owned or hereafter acquired.”

 


(D)                                 SECTION 3.4 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE WORD “AND” AT THE END OF CLAUSE (H) THEREOF, BY
REPLACING THE PHRASE “CLAUSES (A) THROUGH (G)” WITH THE PHRASE “CLAUSES (A)
THROUGH (I)” IN CLAUSE (I) THEREOF AND BY RELETTERING SUCH CLAUSE (I) AS CLAUSE
(J) THEREOF, AND BY ADDING AT THE END OF CLAUSE (H) THEREOF A NEW CLAUSE (I),
WHICH SHALL READ IN ITS ENTIRETY AS FOLLOWS:


 

“(i) indemnification obligations of Borrower and Playtex Manufacturing, Inc., a
Delaware corporation, arising pursuant to Section 5.11 of the Woolite Asset
Purchase Agreement,  obligations of Borrower and Playtex Manufacturing, Inc.
arising pursuant to the Transition Agreement contemplated by Section 5.10 of the
Woolite Asset Purchase Agreement and payment of any purchase price adjustment
pursuant to Section 2.2 of the Woolite Asset Purchase Agreement; and”

 


(E)                                  SECTION 3.7 OF THE CREDIT AGREEMENT IS
AMENDED DELETING THE WORD “AND” AT THE END OF CLAUSE (D) THEREOF, BY REPLACING
THE PERIOD AT THE END OF CLAUSE (E) THEREOF

 

3

--------------------------------------------------------------------------------


 


WITH THE PHRASE “, AND” AND BY ADDING NEW CLAUSE (F) THERETO, WHICH SHALL READ
IN ITS ENTIRETY AS FOLLOWS:


 

“(f)                              the Woolite Sale.”

 


(F)                                    SECTION 3.18 OF THE CREDIT AGREEMENT IS
AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“3.18                     Prepayments of Other Indebtedness.  No Credit Party
shall, directly or indirectly, voluntarily purchase, redeem, defease or prepay
any principal of, premium, if any, interest or other amount payable in respect
of any Indebtedness, other than (i) the Obligations, (ii) intercompany
Indebtedness reflecting amounts owing to Borrower or any Guarantor, (iii) at any
time following the consummation of the Woolite Sale, Indebtedness (including,
without limitation, payment of any premium, interest and expenses in connection
therewith) incurred under or pursuant to one or more Senior Secured Note
Documents or Senior Subordinated Note Documents to the extent each repurchase,
redemption, defeasance or prepayment with respect to such Indebtedness is
consummated solely with the proceeds of the Woolite Sale, and (iv) Indebtedness
incurred under or pursuant to one or more Senior Secured Note Documents or
Senior Subordinated Note Documents by making Permitted Note Repurchases.”

 


(G)                                 SECTION 3.19 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING CLAUSES (II) AND (III) THEREOF AND BY RELETTERING CLAUSE
(IV) THEREOF AS CLAUSE (II) THEREOF.


 


5                                          AMENDMENTS TO ANNEX A TO THE CREDIT
AGREEMENT (WOOLITE SALE).  FROM AND AFTER THE EFFECTIVE DATE (WOOLITE SALE),
ANNEX A TO THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING
DEFINITIONS TO ANNEX A TO THE CREDIT AGREEMENT IN THEIR APPROPRIATE ALPHABETICAL
ORDER:


 

“Amendment No. 1 Date” means October 27, 2004.

 

“Woolite Asset Purchase Agreement” means that certain Asset Purchase Agreement,
dated as of September 27, 2004, by and among Borrower, as seller, Playtex
Manufacturing, Inc., a Delaware corporation, as seller, and Bissell Inc., a
Michigan corporation (“Bissell”), as buyer, pursuant to which Borrower and
Playtex Manufacturing, Inc. have agreed to sell to Bissell, and Bissell has
agreed to purchase from Borrower and Playtex Manufacturing, Inc., the Brand
Assets (as defined therein), as the same is in effect on the Amendment No. 1
Date or as may be amended, supplemented or modified from time to time with the
prior written consent of the Agent; provided, however, the dates

 

4

--------------------------------------------------------------------------------


 

referenced in Section 9.2(a) thereof may be extended without the consent of the
Agent or any Lender.

 

“Woolite Sale” means the sale of the Brand Assets (as defined in the Woolite
Asset Purchase Agreement) pursuant to and in accordance with the Woolite Asset
Purchase Agreement.

 


6                                          CONDITIONS TO EFFECTIVENESS (NOTE
REPURCHASES).  THE AMENDMENTS SET FORTH IN SECTIONS 2 AND 3 OF THIS AMENDMENT
SHALL BE EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE (NOTE REPURCHASES)” ON WHICH
THIS AMENDMENT SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE BORROWER, EACH
OTHER CREDIT PARTY PARTY HERETO, AGENT AND THE REQUISITE LENDERS.


 


7                                          CONDITIONS TO EFFECTIVENESS (WOOLITE
SALE).  THE AMENDMENTS SET FORTH IN SECTIONS 4 AND 5 OF THIS AMENDMENT SHALL BE
EFFECTIVE ON THE DATE (THE “EFFECTIVE DATE (WOOLITE SALE)” ON WHICH ALL OF THE
FOLLOWING CONDITIONS PRECEDENT ARE SATISFIED:


 


(A)                                  THE EFFECTIVE DATE (NOTE REPURCHASES) SHALL
HAVE OCCURRED;


 


(B)                                 ALL NECESSARY CONSENTS, APPROVALS AND
RELEASES WITH RESPECT TO THE WOOLITE SALE (OTHER THAN THE APPLICABLE AMENDMENTS
BY THE AGENT AND THE REQUISITE LENDERS HEREUNDER) HAVE BEEN OBTAINED;


 


(C)                                  AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
AN AUTHORIZED OFFICER OF THE BORROWER TO THE EFFECT THAT ATTACHED THERETO ARE
TRUE, CORRECT AND COMPLETE COPIES OF EACH OF THE WOOLITE ASSET PURCHASE
AGREEMENT, TOGETHER WITH ALL ANNEXES, ATTACHMENTS, EXHIBITS AND SCHEDULES
ATTACHED THERETO, AND ALL DOCUMENTS DELIVERED PURSUANT TO SENIOR SECURED NOTE
INDENTURE AND SENIOR SUBORDINATED NOTE INDENTURE (INCLUDING BOARD RESOLUTIONS
PURSUANT TO SECTION 4.10 THEREOF) IN CONNECTION WITH THE WOOLITE SALE;


 


(D)                                 AGENT SHALL HAVE RECEIVED A CERTIFICATE OF
AN AUTHORIZED OFFICER OF THE BORROWER PURSUANT TO SECTION 8.2(I)(I) OF THE
CREDIT AGREEMENT CERTIFYING TO AGENT THAT WOOLITE SALE IS MADE IN COMPLIANCE
WITH THE PROVISIONS OF THE CREDIT AGREEMENT (AFTER GIVING EFFECT TO THIS
AMENDMENT) AND THAT AGENT MAY RELY IN GOOD FAITH CONCLUSIVELY ON ANY SUCH
CERTIFICATE, WITHOUT FURTHER INQUIRY; AND


 


(E)                                  THE WOOLITE SALE SHALL HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE WOOLITE ASSET PURCHASE
AGREEMENT.


 


8                                          RELEASE OF LIENS ON THE BRAND
ASSETS.  ON THE EFFECTIVE DATE (WOOLITE SALE), ALL LIENS ON AND SECURITY
INTERESTS IN THE BRAND ASSETS (AS DEFINED IN THE WOOLITE ASSET PURCHASE
AGREEMENT) SHALL AUTOMATICALLY BE RELEASED AND TERMINATED.  NOTWITHSTANDING THE
FOREGOING, ALL LIENS ON AND SECURITY INTEREST IN (I) ANY AND ALL PROCEEDS OF THE
SALE OF THE BRAND ASSETS PURSUANT TO THE WOOLITE ASSET PURCHASE AGREEMENT AND
(II) THE EXCLUDED ASSETS (AS DEFINED IN THE WOOLITE ASSET PURCHASE AGREEMENT)
ARE NOT HEREBY RELEASED BUT ARE SPECIFICALLY RETAINED BY AGENT.  ON THE
EFFECTIVE DATE (WOOLITE SALE), THE AGENT, ON BEHALF OF THE LENDERS, WILL DELIVER
TO THE BORROWER, AT THE SOLE COST AND EXPENSE OF THE BORROWER, UCC PARTIAL
RELEASE STATEMENTS PREPARED BY THE BORROWER, DULY EXECUTED BY THE AGENT WHERE
REQUIRED AND IN FORM SUITABLE FOR FILING IN ALL REQUIRED JURISDICTIONS
EVIDENCING THE RELEASE AND TERMINATION OF ALL LIENS IN FAVOR OF THE AGENT IN

 

5

--------------------------------------------------------------------------------


 

respect of the Brand Assets.  Agent, on behalf of the Lenders, further agrees to
deliver to Borrower promptly after the Effective Date (Woolite Sale), at the
Borrower’s sole cost and expense, such other releases or termination statements
as the Borrower may reasonably request and prepare to reflect the release by the
Agent of any and all Liens in favor of the Agent on the Brand Assets.


 


9                                          REPRESENTATIONS AND WARRANTIES.  IN
ORDER TO INDUCE THE AGENT AND THE LENDERS TO ENTER INTO THIS AMENDMENT, BORROWER
AND EACH OTHER CREDIT PARTY REPRESENTS AND WARRANTS TO AGENT AND EACH LENDER
(WHICH REPRESENTATIONS AND WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY
OF THIS AMENDMENT), THAT:


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH CREDIT PARTY OF THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION AND THIS AMENDMENT IS A LEGAL, VALID AND BINDING OBLIGATION OF
SUCH CREDIT PARTY ENFORCEABLE AGAINST SUCH CREDIT PARTY IN ACCORDANCE WITH ITS
TERMS;


 


(B)                                 UPON THE EFFECTIVENESS OF THIS AMENDMENT,
ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT AND
IN THE OTHER LOAN DOCUMENTS (OTHER THAN THOSE WHICH SPEAK EXPRESSLY ONLY AS OF
AN EARLIER DATE) ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF THE EFFECTIVENESS OF THIS AMENDMENT AFTER GIVING EFFECT TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(C)                                  NEITHER THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT BY EACH CREDIT PARTY NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY DOES OR SHALL CONTRAVENE, RESULT IN A BREACH
OF, OR VIOLATE (I) ANY PROVISION OF SUCH CREDIT PARTY’S CERTIFICATE OR ARTICLES
OF INCORPORATION OR BYLAWS, (III) ANY LAW OR REGULATION, OR ANY ORDER OR DECREE
OF ANY COURT OR GOVERNMENT INSTRUMENTALITY, OR (III) ANY INDENTURE, MORTGAGE,
DEED OF TRUST, LEASE, AGREEMENT OR OTHER INSTRUMENT TO WHICH SUCH CREDIT PARTY
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH SUCH CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES OR ANY OF THEIR PROPERTY IS BOUND, EXCEPT IN ANY SUCH CASE TO
THE EXTENT SUCH CONFLICT OR BREACH HAS BEEN WAIVED BY A WRITTEN WAIVER DOCUMENT,
A COPY OF WHICH HAS BEEN DELIVERED TO AGENT ON OR BEFORE THE DATE HEREOF OR
WHICH COULD NOT REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT; AND


 


(D)                                 NO DEFAULT OR EVENT OF DEFAULT EXISTS OR
WILL RESULT AFTER GIVING EFFECT TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


10                                    MISCELLANEOUS.


 


10.1                           EFFECT; RATIFICATION.


 


(A)                                  EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT AND ARE HEREBY RATIFIED AND CONFIRMED.


 


(B)                                 THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR
CONSTITUTE AMENDMENT OF ANY

 

6

--------------------------------------------------------------------------------


 


PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.  UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH
REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF”,
“HEREIN” OR WORDS OF SIMILAR IMPORT SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED HEREBY.


 


(C)                                  EACH CREDIT PARTY ACKNOWLEDGES AND AGREES
THAT THE AMENDMENTS SET FORTH HEREIN ARE EFFECTIVE SOLELY FOR THE PURPOSES SET
FORTH HEREIN AND THAT THE EXECUTION AND DELIVERY BY AGENT AND REQUISITE LENDERS
OF THIS AMENDMENT SHALL NOT BE DEEMED (I) EXCEPT AS EXPRESSLY PROVIDED IN THIS
AMENDMENT, TO BE A CONSENT TO ANY AMENDMENT, WAIVER OR MODIFICATION OF ANY TERM
OR CONDITION OF THE CREDIT AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, (II) TO
CREATE A COURSE OF DEALING OR OTHERWISE OBLIGATE AGENT OR LENDERS TO FORBEAR,
WAIVE, CONSENT OR EXECUTE SIMILAR AMENDMENTS UNDER THE SAME OR SIMILAR
CIRCUMSTANCES IN THE FUTURE, OR (III) TO AMEND, PREJUDICE, RELINQUISH OR IMPAIR
ANY RIGHT OF AGENT OR LENDERS TO RECEIVE ANY INDEMNITY OR SIMILAR PAYMENT FROM
ANY PERSON OR ENTITY AS A RESULT OF ANY MATTER ARISING FROM OR RELATING TO THIS
AMENDMENT.


 


10.2                           COUNTERPARTS AND SIGNATURES BY FAX.  THIS
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH SUCH COUNTERPART
CONSTITUTING AN ORIGINAL BUT ALL TOGETHER ONE AND THE SAME INSTRUMENT.  ANY
PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY FAX SHALL ALSO
DELIVER AN ORIGINAL EXECUTED COUNTERPART, BUT THE FAILURE TO DO SO SHALL NOT
AFFECT THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF THIS AMENDMENT.


 


10.3                           SEVERABILITY.  IN CASE ANY PROVISION IN OR
OBLIGATION UNDER THIS AMENDMENT SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE IN
ANY JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OR OBLIGATIONS, OR OF SUCH PROVISION OR OBLIGATION IN ANY OTHER
JURISDICTION, SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


10.4                           LOAN DOCUMENT.  THIS AMENDMENT SHALL CONSTITUTE A
LOAN DOCUMENT.


 


10.5                           COSTS AND EXPENSES.  AS PROVIDED IN SECTION
1.3(E) OF THE CREDIT AGREEMENT, BORROWERS AGREE TO REIMBURSE AGENT FOR ALL
REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES, COSTS AND EXPENSES, INCLUDING THE
FEES, COSTS AND EXPENSES OF COUNSEL OR OTHER ADVISORS FOR ADVICE, ASSISTANCE, OR
OTHER REPRESENTATION IN CONNECTION WITH THIS AMENDMENT (IT BEING UNDERSTOOD AND
AGREED THAT THE DOCUMENTATION OF COUNSEL’S FEES AND EXPENSES MAY OMIT
INFORMATION THAT SUCH COUNSEL REASONABLY DEEMS PRIVILEGED).


 


10.6                           REAFFIRMATION.  EACH OF THE CREDIT PARTIES
SIGNATORY HERETO AS GUARANTOR HEREBY ACKNOWLEDGES AND REAFFIRMS ALL OF ITS
OBLIGATIONS AND UNDERTAKINGS UNDER EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND ACKNOWLEDGES AND AGREES THAT SUBSEQUENT TO, AND AFTER TAKING ACCOUNT
OF THE PROVISIONS OF THIS AMENDMENT, EACH SUCH LOAN DOCUMENT IS AND SHALL REMAIN
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THE TERMS THEREOF.


 


10.7                           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED
BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

PLAYTEX PRODUCTS, INC., a Delaware
corporation, as Borrower

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

PLAYTEX SALES & SERVICES, INC., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

PLAYTEX MANUFACTURING, INC., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

PLAYTEX INVESTMENT CORP., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

PLAYTEX INTERNATIONAL CORP., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

[Signature Page to Amendment No. 1 to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TH MARKETING CORP., a Delaware
corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

SMILE-TOTE, INC., a California
corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

SUN PHARMACEUTICALS CORP., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

PERSONAL CARE GROUP, INC., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

PERSONAL CARE HOLDINGS, INC., a
Delaware corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

 

 

 

 

CAREWELL INDUSTRIES, INC., a New
York corporation, as a Guarantor

 

 

 

By:

/S/ GLENN A. FORBES

 

 

Name:

Glenn A. Forbes

 

 

Title:

EVP

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and a Lender

 

 

 

 

 

Name:

/S/ JOSEPH WALKER

 

 

Its Duly Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a
Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------